Citation Nr: 1232934	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2007.  A copy of the transcript of this hearing has been associated with the claims file.

In March 2008, the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for the back disability.  The Board remanded the reopened claim, the claim for service connection for hepatitis C, and the application to reopen entitlement to service connection for a psychiatric disability.

In November 2010, the Board again remanded these issues for additional development.

In a July 2011 decision, the Board found that new and material evidence had been received sufficient to reopen the claim for service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.  The Board remanded the reopened claim and denied the issues of service connection for hepatitis C and for a low back disability.

The Veteran appealed the July 2011 decision to the United States Court of Appeals for Veterans Claim (Court).  In a February 2012 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Partial Remand.  The Joint Motion remanded the above matters to VA for action in accordance with the underlying joint motion between the parties.

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, the Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  The record demonstrates that the Veteran has multiple psychiatric diagnoses including nervousness, anxiety, depression and PTSD.  The Board notes that the Veteran was denied service connection for PTSD in a July 2005 rating decision and subsequently submitted a notice of disagreement (NOD).  In a June 2006 statement, however, the Veteran indicated that he wished to withdraw his claim for service connection for PTSD.  

As the RO has already considered the question of service connection for PTSD, and the Veteran withdrew his appeal regarding the adverse decision, the Board finds no basis for additional development and adjudication pursuant to Clemons. 

Subsequent to the November 2010 Supplemental Statement of the Case (SSOC), additional medical evidence (VA mental health treatment records) was received.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304.  Upon review of the additional evidence, however, the Board finds that it consists of only VA mental health records which pertain to the issue of service connection for an acquired psychiatric disability, to include a disability manifested by nervousness which is being remanded below.  

Regarding the Veteran's service connection claim for a back disability, the additional evidence includes a July 2011 VA mental health report which notes that the Veteran had active problems including chronic back pain.  The Board notes however, that this diagnosis has been documented throughout the Veteran's claim and the element of a current back disability has been conceded by the Board.  Thus, this evidence including the notation of chronic back pain, is either duplicative or not pertinent to the issue of service connection for a back disability.  Therefore, the provisions of 38 C.F.R. § 20.1304 do not apply for the Veteran's back claim and this issue does need not be returned to the RO.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the lumbar spine was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

An April 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the April 2008 letter, and opportunity for the Veteran to respond, the December 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's January 1992, September 2004, and July 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf as well as his hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that he presented with low back pain in November 1975 when he was lifting a heavy box.

In an undated letter, a private physician reported that the Veteran was on disability for a back injury in 1975. 

In an August 1990 letter, the Veteran reported that he had been injured since October to November of 1975 while assigned to the 504 Maintenance Company in Bamberg, Germany.

During a November 1990 office visit, the Veteran reported experiencing chronic low back pain since 1975.

A November 1990 X-ray of the lumbar spine was normal.

A November 1991 treatment note indicated that the Veteran had a previous history of a back injury in 1975 and 1987.  

The Veteran underwent a VA examination in January 1992.  The examiner noted that there was an injury to his back in October or November of 1975 as a result of lifting.  It was noted that after service the Veteran worked in the mines and while he did not injure his back, his back did hurt during this time.  He worked as an electrician until 1987 until he was hurt on the job.  X-rays of the lumbar spine were normal while X-rays of the sacroiliac joint demonstrated arthritis.  The diagnosis was sacroiliac joint arthritis and a herniated nucleus pulpous.

A November 1993 treatment note indicated that the Veteran was to undergo surgery of the lumbar spine.  The Veteran had early arthritis of the lumbar spine, chronic intractable pain syndrome of the lumbar spine and herniated nucleus pulpous L5-S1 level with degenerative and arthritic changes.

A June 1996 VA treatment note reported that the Veteran presented with complaints of a chronic back problem since the Vietnam War.  The treatment report noted that the original injury was in 1975.

In a January 1997 letter, the Veteran's physician noted that the Veteran was under his care for chronic back pain.  It was his opinion that the back pain was service connected.

In an April 1997 letter, the Veteran's wife noted that the Veteran came out of his service, he "was already injured with his back" and always complained about his back hurting him.

An October 1997 VA treatment record noted that the Veteran presented with complaints of chronic low back pain since 1975.

In a May 1998 letter, the Veteran contacted his Representative and noted that he had been injured since October-November 1975.  He reported that he when he was discharged from service his back continued to hurt and get worse.

A November 1998 VA treatment record assessed the Veteran with chronic low back pain status post trauma.

A July 2001 MRI of the lumbar spine demonstrated a normal lumbar spine for the Veteran's age.  It was noted that the lumbar spine films demonstrated L5 old trauma or congenital etiology.

A July 2003 private treatment record reported that the Veteran was on disability for a back injury in 1975.

In a July 2004 statement, a comrade who served with the Veteran noted that he was stationed with the Veteran at Fort Bliss from 1973 to 1975.  He recalled that around 1975, the Veteran had complained of injuring his back while lifting some heavy boxes.  He recalled that the Veteran "always complained about back pain".  He also recalled the Veteran being high strung and nervous.

The Veteran underwent a VA examination in September 2004.  The examiner diagnosed the Veteran with nucleus pulposos L5-S1 and degenerative joint disease of the SI joint per a 1991 X-ray.  The examiner determined that the nucleus pulposos L5-S1 was not related to service.  The examiner noted that while the claims file documents a low back strain, there was no evidence of subsequent treatment until 1987 and 1988.  Documentation supports a work-up in 1988 related to a motor vehicle accident and subsequent workers compensation.  The examiner also found that the degenerative joint disease of the SI joint was not caused by the distant lumbar strain diagnosed in service.  The degenerative disease was a product of an occupational injury during a civilian job after military service.

In a November 2005 VA treatment note, the Veteran reported that he had experienced chronic back pain for the past 30 years.

In a February 2006 private treatment report, the Veteran's physician noted that the Veteran's back pain had been occurring since his industrial accident in 1975.  The pain since then has been constant.  

In a June 2006 letter, the same private physician noted that she treated the Veteran for years for his back disability.  She noted that while the Veteran claimed disability for an industrial accident in 1975, she had never seen paperwork regarding the acute care or diagnosis but was told that it was a herniated disc.  

A June 2008 MRI of the lumbar spine demonstrated mild degenerative changes at L5-S1.

There is a current diagnosis of degenerative joint disease of the lumbar spine; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that while the Veteran had an in-service back injury, there are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine during service or for over 17 years thereafter.  The first post-service evidence of degenerative joint disease was in 1992.  A review of the post-service VA medical records reflect that at no time prior to 1992 did the Veteran provide a history of arthritis, despite ample opportunities to do so.  Clearly, there is no evidence of a diagnosis of arthritis to a compensable degree within one year of service.

The Board notes that while the Veteran's service treatment records demonstrate complaints of low back pain, they were negative for diagnosis of a chronic low back disorder.  Additionally, although various treatment records beginning in 1990 document the Veteran's report of a chronic back disability since 1975, the Board notes that the back complaints were medically addressed in service, and appear to have been acute and transitory since they were not reported until 15 years after service, and following a reported intervening injury from a work-related or motor vehicle accident in 1987.  Despite the Veteran's reports of continuous back pain beginning since 1975, he was not formally diagnosed with a back disorder until many years after service.  This is strong evidence against a finding of continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There are conflicting opinions as to whether the Veteran's low back disability is related to his active service.  As noted above, the undated letter, January 1992, January 1997 and February 2006 private letters noted that the Veteran's back disability was related to his service.  Conversely, the July 2006 VA examiner specifically found that the back disability was not related to service as the degenerative disease was a product of an occupational injury during a civilian job after military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the July 2006 VA examiner's opinion to be the most probative.  While the undated, January 1992, January 1997 and February 2006 physicians' opinions related the Veteran's back disability to service, no rationale was provided for these opinions and they did not provide any specific evidentiary or medical basis for the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Additionally, private physician who provided the February 2006 opinion later specifically admitted that she did not have access to the records related to the Veteran's industrial injury to his back in 1975.

In contrast, the July 2006 VA examination had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private physicians' opinions.  Unlike the other physicians, the July 2006 VA examiner addressed the lapse in time from the Veteran's 1975 injury to then receiving treatment in 1987 for his back disability.

For these reasons the Board finds the July 2006 VA examiner's assessment to be not only the most probative, but more probative than the other opinions combined.  

Given that the most probative opinion is against a finding of a relationship between a low back disability and service, the Board finds that service connection is not warranted.

In addition to the objective evidence noted above, in adjudicating this claim, the Board has considered the Veteran's assertions and the assertions of his wife and his comrade, to the effect that he currently has a chronic back disability that was incurred during his active service.  The Veteran is competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection. 

As noted above, the Veteran has reported that he experienced chronic back pain in service that has continued since service.  The Board concedes that the Veteran is competent to state that he experienced symptoms of this disability in service.  However, to the extent that the Veteran is claiming that he experienced a current back disability in service and that it has continued since service, the Board concludes that the contention is not credible.  

In support of this conclusion, the Board notes that the Veteran's contention that he experienced his claimed disabilities in service is based upon his current recollections concerning symptoms that he experienced almost 37 years ago.  In addition, there was a 15 year gap of clinical supporting evidence, and there is no information provided for clinical purposes indicating that the Veteran's current degenerative joint disease of the lumbar spine disability began during service.  

While the Veteran is competent to report symptoms in service and there is evidence of complaints at that time, the Veteran's service treatment records are negative for a diagnosis of a chronic back disability.  For this reason, his statements and the statements of his wife and his comrade, as to a continuous chronic back disorder since service are not found to be credible, as it is outweighed by the medical evidence at discharge.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has concluded that it is not applicable to this claim because the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

As noted above, subsequent to the November 2010 SSOC, additional medical evidence (VA mental health treatment records) was received and added to the Veteran's claims file.  This evidence was received after the last adjudication of the claim by the RO, and the Veteran did not submit a waiver of RO review of this evidence.  As such, remand is necessary.  38 C.F.R. § 19.31 (2011).

Additionally, as noted in the Introduction, in the July 2011 decision, the Board remanded the issue of service connection for a psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder.  The Board noted that the Veteran reported that he had mild nervousness on his December 1972 pre-induction report of medical history and therefore found that a VA examination was needed to obtain a competent opinion to determine the nature, extent, and etiology of any current psychiatric disability, to include whether any pre-existing psychiatric disability underwent a permanent worsening during service beyond its natural progression.

Per the July 2011 remand instructions, the Veteran underwent a VA examination in July 2011.  The examiner determined that the Veteran had PTSD that was "not related to any preservice psychiatric disability" but that it was more likely than not related to his identified stressors in the combat zone.  The examiner also determined that the Veteran had a mood disorder not otherwise specified (NOS) that was secondary to his chronic back pain.  While the examiner addressed the etiology of the Veteran's PTSD and whether the Veteran's acquired psychiatric disorder was related to his back pain, he did not however, specifically address whether any pre-existing psychiatric disability other than PTSD underwent a permanent worsening during service beyond its natural progression.

Thus, the July 2011 examination results do not include all of the necessary information to adequately rate the Veteran's acquired psychiatric disability, to include a disability manifested by nervousness, also claimed as a generalized anxiety disorder, and a new examination is necessary.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, these issue needs to be remanded in order to comply with the July 2011 remand directives.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the psychiatric disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should schedule a VA examination to determine the existence, nature and extent of any psychiatric disability.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to indicate whether the Veteran has a current psychiatric disability.  If the Veteran is found to have a current psychiatric disability, the examiner should provide an opinion as to whether it is specifically related to any pre-service psychiatric disability and/or event in service.  Specifically, it should be indicated whether the Veteran had a psychiatric disorder that pre-existed service (taking into consideration that the Veteran reported that he had mild nervousness on his December 1972 pre-induction report of medical history); and if so, whether the preservice disorder underwent any increase in severity beyond its natural progression as a result of any in-service occurrence or event.  If there is a superimposed injury with resultant disability, that should be set out.  If there is a permanent worsening (aggravation) of the pre-service disorder (as opposed to a temporary exacerbation) that too should be set out.  It is requested that all medical reasoning used in entering the requested opinion be set out in detail.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


